United States Court of Appeals
                      For the First Circuit


No. 08-9007

                      IN RE GLEN H. RUDLER,

                             Debtor.

                      _____________________

              PHOEBE MORSE, United States Trustee,

                            Appellant,

                                v.

                         GLEN H. RUDLER,

                            Appellee.


                              ERRATA


     The opinion of this Court issued on August 5, 2009, is amended
as follows:


     On page 3, delete footnote 1.

     On page 15, line 18, change "note 6" to "note 5."

     On page 19, line 11, change "note 6" to "note 5."